NCM Capital Investment Trust April 13, 2012 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: NCM Capital Investment Trust File Nos. 811-22015; 333-140534 Ladies and Gentlemen: The NCM CapitalInvestmentTrust (the "Trust"),in accordancewith Rule 17g-1 under the Investment Company Act of 1940 (the "1940 Act"), hereby provides the following in connection with the Trust's fidelity bond: 1. A copy of the current fidelity bond (the "Bond") (attached as EX99-1). 2. A copy of the resolutionsapproving the Bond, which were adopted by the Board,includinga majority of themembersthereofwho are not"interested persons" (as defined by the 1940 Act) of the Trust (attached as EX99-2). Premiumshave been paid through the policyperiodending on December 31, 2012. Please contact theundersigned at513-587-3418if you have any questions concerning this filing. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Assistant Secretary
